FILED
                           NOT FOR PUBLICATION                              MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HEATHER STERN; BROOKE                            No. 10-56929
RANDOLPH; JOHN GIRARD; MARTIN
SCHNALL; NATHAN RIENSCHE;                        D.C. No. 8:09-cv-01112-CAS-
KELLY LEMONS, on behalf of                       AGR
themselves and all others similarly
situated,
                                                 MEMORANDUM *
              Plaintiffs - Appellees,

  v.

MARC GAMBELLO; GENE HOPKINS,

              Objectors - Appellants,

___________________________,

NEW CINGULAR WIRELESS
SERVICES, INC., a Delaware corporation,
FKA AT&T Wireless Services, Inc.;
AT&T MOBILITY CORPORATION, a
Delaware corporation, FKA Cingular
Wireless Corporation; AT&T MOBILITY
LLC, a Delaware limited liability
company, FKA Cingular Wireless LLC,

              Defendants - Appellees.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
HEATHER STERN, on behalf of herself          No. 10-57062
and all others similarly situated,
                                             D.C. No. 8:09-cv-01112-CAS-
           Plaintiff - Appellee.,            AGR

NEW CINGULAR WIRELESS
SERVICES, INC., a Delaware corporation,
FKA AT&T Wireless Services, Inc.;
AT&T MOBILITY CORPORATION, a
Delaware corporation, FKA Cingular
Wireless Corporation; AT&T MOBILITY
LLC, a Delaware limited liability
company, FKA Cingular Wireless LLC,

           Defendants - Appellees.,

 v.

KARIN LYNCH,

           Objector - Appellant,

_______________________,

MARC GAMBELLO; GENE HOPKINS,

           Objectors.



                Appeal from the United States District Court
                    for the Central District of California
                Christina A. Snyder, District Judge, Presiding

                     Argued and Submitted May 8, 2012
                           Pasadena, California


                                      2
Before: PREGERSON, REINHARDT, and BERZON, Circuit Judges.

      The district court certified a settlement class and approved a proposed

settlement between Plaintiffs-Appellees Heather Stern et al., (“Plaintiffs”) and

Defendant-Appellee AT&T Wireless Services, Inc. (“AWS”).1 In a separate order,

the court also approved Plaintiffs’ application for attorneys’ fees, reimbursement of

expenses to class counsel, and incentive awards for class representatives.

Objector-Appellants Karin Lynch, Marc Gambello, and Gene Hopkins

(collectively, “Objectors”) appeal both orders, arguing that the district court did not

adequately scrutinize either the proposed settlement or the fee petition. We

affirm.2



      1
        The defendants-appellees in this action include: New Cingular Wireless
Services, Inc. f/k/a AT&T Wireless Services, Inc.; AT&T Mobility Corporation
f/k/a Cingular Wireless Corporation; and AT&T Moblity LLC f/k/a Cingular
Wireless LLC. These companies are successors-in-interest to AWS or its former
parent company, but the claims in the underlying lawsuit relate to AWS’s alleged
actions. We therefore refer to Defendants collectively as AWS.
      2
       We grant Objector-Appellant Lynch’s unopposed motion for judicial notice
of documents filed in Stern v. AT&T Mobility Corp. f/k/a Cingular Wireless Corp.,
Case No. CV-05-8842 [Stern I]. We also grant Plaintiffs’ motion for judicial
notice of documents filed in Randolph v. AT&T Wireless Servs., Inc. (State of
California, Alameda County Superior Court No. RG05193855) and Schnall v.
AT&T Wireless Servs., Inc. (State of Washington, King County Superior Court No.
02-2-05776-4). We do not notice the relevant documents for the truth of the
propositions asserted therein. See M/V Am. Queen v. San Diego Marine Constr.
Corp., 708 F.2d 1483, 1491 (9th Cir. 1983)

                                           3
      1. The district court more than adequately scrutinized the proposed

settlement. Indeed, the district court did a most thorough and excellent job

throughout these proceedings. In determining whether to grant final approval, the

district judge considered a variety of factors, including: the strength of Plaintiffs’

case and the possibility of no recovery; the risk that AWS would succeed in

enforcing arbitration in jurisdictions outside of California; the risk that the

Supreme Court would change the California law regarding arbitration (as it did) in

Concepcion; the propriety of class certification; the benefit to individual class

members; the extent of the release; and the state of the proceedings in the

consolidated cases. The court’s decision to approve the settlement, in light of these

considerations, was not a clear abuse of discretion. See Hanlon v. Chrysler Corp.,

150 F.3d 1011, 1027 (9th Cir. 1998). In particular, the district court did not err in

determining that the claims procedure was appropriate.

      2. The district court also adequately scrutinized Plaintiffs’ request for

attorneys’ fees, reimbursement of expenses, and incentive awards for the class

representatives. In granting the requested fees, the district judge reviewed class

counsel’s summaries of the time they spent on the case and the fees applicable for

the services rendered. The court did not abuse its discretion by declining to

conduct a more intensive inquiry, see Lobatz v. U.S. West Cellular of Cal., Inc.,


                                            4
222 F.3d 1142, 1148–49 (9th Cir. 2000), nor was it error to consider, in cross-

checking the fees against the recovery, the potential recovery rather than the claims

actually made, see Williams v. MGM-Pathe Commc’ns Co., 129 F.3d 1026, 1027

(9th Cir. 1997) (per curiam). The documentary evidence in the record adequately

supports the district court’s grant of incentive awards to the class representatives.

      AFFIRMED.




                                           5